DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said bottom wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stifelman (US 4,473,374).
	With respect to claim 1, Stifelman discloses a filter 10, as shown in Fig. 2, having: a filter housing 12 adapted to be assembled with a filter head (cap) (see col. 4, lines 10-14) and installed with a seal 46 (O-ring), as shown in Fig. 2, said filter housing 12 comprising: a bottom end 16 (base wall), as shown in Fig. 2; and a surrounding wall extending from a periphery of said base wall 16 and cooperating with said bottom wall to define a fluid filtering space, as shown in the figure below, said surrounding wall having a cover 28 (end wall portion) that is distal from said base wall 16, a retaining groove that is formed in said end wall portion for installation of the O-ring 46 therein, as shown in Fig. 5, and a plurality of projections 48 (protrusions) that are arranged within said retaining groove, as shown in Figs. 5-6, said end wall portion 28 having an inner surrounding surface that surrounds said fluid filtering space, an outer surrounding surface that surrounds and is opposite to said inner surrounding surface, and a groove end surface that is connected between said inner surrounding surface and said outer surrounding surface, as shown in the figure below, and that cooperates with said inner and outer surrounding surfaces to define said retaining groove, said retaining groove having an opening that is opposite to said groove end surface, as shown in the figure below; wherein said protrusions 48 protrude from one of said inner and outer surrounding surfaces toward the other one of said inner and outer surrounding surfaces such that said protrusions and said the other one of said inner and outer surrounding surfaces are adapted to clamp the O-ring 46 therebetween, as shown in Fig. 6; wherein said one of said inner and outer surrounding surfaces is adapted to be separated from the O-ring 46 when said surrounding wall is separated from the cap, as shown in Fig. 5; and wherein said one of said inner and outer surrounding surfaces is adapted to contact the O-ring when said surrounding wall is assembled with the cap and when the O-ring is squeezed by the cap to deform.

          
    PNG
    media_image1.png
    782
    1125
    media_image1.png
    Greyscale
            

              
    PNG
    media_image2.png
    344
    691
    media_image2.png
    Greyscale


	Stifelman lacks the water filtering space; and wherein said one of said inner and outer surrounding surfaces is adapted to contact the O-ring when said surrounding wall is assembled with the cap and when the O-ring is squeezed by the cap to deform.
With respect to the water filtering space: This limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the filter disclosed by Stifelman is used to filter fluids (see col. 1, lines 12-13) and therefore, it is inherent and/or obvious that it is capable of filtering water since water is a fluid.  
	With respect to the limitation “wherein said one of said inner and outer surrounding surfaces is adapted to contact the O-ring when said surrounding wall is assembled with the cap and when the O-ring is squeezed by the cap to deform”: This limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Stifelman teaches all the structural limitations, and therefore, it is inherent and/or obvious that one of the inner and outer surrounding surfaces is capable of contacting the O-ring when the surrounding wall is assembled with the cap/filter head and when the O-ring is squeezed by the cap to deform.  Furthermore, this is how seals commonly work in the art.

	With respect to claim 2, Stifelman discloses wherein said protrusions 48 protrude from said inner surrounding surface toward said outer surrounding surface, as shown in Fig. 6, such that said inner surrounding surface is adapted to be separated from the O-ring 46 when said surrounding wall is separated from the cap, as shown in Fig. 5.

	With respect to claim 3, Stifelman discloses wherein said retaining groove is circular and said protrusions 48 are equi-angularly spaced apart, as shown in Fig. 3.

	With respect to claim 4, Stifelman discloses wherein each protrusion protrudes horizontally from one of said inner and outer surrounding surfaces toward the other one of said inner and outer surrounding surfaces, as shown in Fig. 6, and has a guide portion that is proximate to said opening, and a fixing portion that interconnects said guide portion and said groove end surface, as shown in the figure above.  Stifelman lacks said guiding portion of each protrusion having a horizontal thickness that gradually increases toward said fixing portion.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

	With respect to claim 5, Stifelman discloses wherein each protrusion 48 protrudes horizontally from said inner surrounding surface toward said outer surrounding surface, as shown in Fig. 6; a first distance between said inner and outer surrounding surfaces is slightly larger than a diameter of a circular cross-section of the O-ring when said surrounding wall is separated from the cap, as shown in Fig. 6; and a second distance between said outer surrounding surface and a joint between each protrusion and the O-ring is slightly smaller than the diameter of the circular cross-section of the O-ring when said surrounding wall is separated from the cap, as shown in Fig. 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778